FOLLETT, J.
(dissenting). May 25, 1881, the plaintiff and 14 others, by an executory contract, purchased of the Englewood Land Company block No. 8 of the Englewood tract for $15,000. Each of the purchasers was entitled to a one-fifteenth interest in the block, and was liable, as between themselves, to pay one-fifteenth of the purchase price. June 10, 1891, the plaintiff and 10 others, by an ex-ecutory contract, purchased of the Englewood Land Company block No. 16 of the Englewood tract for $14,000. Each of the purchasers was entitled to a one-fourteenth interest in the block, and was liable, as between themselves, to pay one-fourteenth of the purchase price, except the plaintiff, who was entitled to a two-fourteenths interest in the block, and Erwin H. Lanphear, who was entitled to a three-fourteenths interest in the block. By these contracts the plaintiff" became entitled to a one-fifteentli interest in block No. 8, and liable to pay therefor, as between the purchasers, $1,000, and entitled to a two-fourteenths interest in block No. -16, and liable to pay therefor, as between the purchasers, $2,000. May 25, 1891, 14 persons, of whom the plaintiff was not one, by an executory contract purchased of the Englewood Land Company block No.' 7 of theEnglewood tract for $15,000. It is alleged that each purchaser took a one-fifteenth interest, but it would appear by the contract that each took a one-fourteenth interest. March 1, 1892, the Englewood Land Company conveyed, by three deeds, blocks 7, 8, and 16 to Erwin H. Lanphear and Arthur C. Tadder, as trustees for the purchasers, who on the same day mortgaged No. 16 to the land company for $9,520, which mortgage the land company on the same day assigned to Earl M. Lanphear. It is alleged as a cause of action *626that Erwin H. Lanpliear, to induce the vendees in the contracts to become purchasers, represented that he had secured options on said blocks at the prices named in the contracts, and that the blocks could not be purchased for less, that he was to have no commissions on the purchase, and that the contract prices represented the sums actually paid to the land company for the blocks. It is also alleged that these representations were false and fraudulent; that in truth and fact, instead of $44,000 being paid for said blocks, only the sum of $32,480 was paid for said blocks, leaving a difference of $11,520, which the defendants secured by the aforesaid mortgage and $2,000 received in cash. The plaintiff, by this action, seeks to recover his interest in that sum, and asks for an accounting. In the three contracts twenty-six persons and one firm of two persons are represented as purchasers, and it is alleged that they all live in or near the city of Hornellsville. All these persons are interested in this action, and they should have joined as parties, either as plaintiffs or as defendants. It is difficult to see how the interests of these persons can be ascertained without making them parties.
This action cannot be maintained under section 448 of the Code of Civil Procedure, which provides:
“And where the question is one of a common or general interest of many persons; or where the persons who might be made parties, are very numerous and it may be impracticable to bring them all before the court, one or more may sue or defend for the benefit of all.”
The fact that thirty-five or forty persons are interested in an action does not of itself authorize one to prosecute for all. It must be impracticable to bring all before the court. Kirk v. Young, 2 Abb. Prac. 453; Brainerd v. Bertram, 5 Abb. N. C. 102; Pom. Code Bern. 388 et seq.; Story, Eq. Pl. (10th Ed.) § 94; Barb. Parties, 34(>. In this action it is not shown that it is impracticable to bring these persons, who are united in interest, by contract, before the court, as parties to the action. On the contrary, it appears on the face of the complaint that it is quite practicable. There is a defect of parties, and for that reason the interlocutory judgment should be reversed, with costs, and the demurrer sustained, with costs, with leave to the plaintiff to plead anew on the payment of costs.
GREEN, J., concurs.